Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 6, 2003, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
After a suitable inquiry, the court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant’s plea was knowing, intelligent and voluntary, and it fails to support his claim that he was incompetent to plead guilty because he had not received his antidepressant medication (see People v Alexander, 97 NY2d 482 [2002]; People v Beals, 2 AD3d 329 [2003], lv denied 2 NY3d 761 [2004]). In the thorough plea allocution, defendant freely admitted his guilt, demonstrated his understanding of the terms and consequences of his plea, and specifically denied using any drugs or medication. In rejecting defendant’s claim, the court also relied on its own recollection of defendant’s lucidity at the time of the plea. Concur—Buckley, EJ., Tom, Andrias, Friedman and Sullivan, JJ.